Citation Nr: 0504361	
Decision Date: 02/16/05    Archive Date: 02/24/05

DOCKET NO.  04-20 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for recognized prisoner of war status for more 
than 30 days so as to be entitled to presumptive provisions 
under 38 U.S.C.A. § 1112.

2.  Entitlement to service connection for heart disease.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had the following certified service:  September 
13, 1941, to December 7, 1941, prewar service; December 8, 
1941, to April 8, 1942, beleaguered; April 9, 1942, to August 
15, 1945, no casualty status; August 15,1945, Status under 
MPA terminated; August 16, 1945, to November 21, 1945, absent 
without leave; and November 22, 1945, to December 1, 1945, 
regular PA service.  He has been found to have been a 
prisoner of war (POW) from April 9, 1942, to April 28, 1942.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from October 2000 and June 2003 
determinations of a regional office (RO) of the Department of 
Veterans Affairs (VA).  

This case was previously before the Board in August 2004, at 
which time it was remanded for the issuance of a Statement of 
the Case (SOC) concerning the matter of whether new and 
material evidence had been received to reopen a claim for 
recognized prisoner of war status for more than 30 days so as 
to be entitled to presumptive provisions under 38 U.S.C.A. 
§ 1112.  An SOC was issued on December 3, 2004, and a 
substantive appeal was received on December 6, 2004.  See 
Statement of Accredited Representation of Appealed Case, 
dated December 6, 2004.

As to the issue service connection for heart disease, this 
claim had previously been finally denied by the RO.  However, 
regulations governing certain presumptive diseases for POWs 
changed during the course of this appeal.  When a new 
provision of law or regulation creates a new basis of 
entitlement to benefits, as through liberalization of the 
requirements for entitlement to a benefit, an applicant's 
claim of entitlement under such law or regulation is a claim 
separate and distinct from a claim previously and finally 
denied prior to the liberalizing law or regulation.  
Therefore, the applicant's later claim, asserting rights that 
did not exist at the time of the prior claim, is necessarily 
a different claim.  See Spencer v. Brown, 4 Vet. App. 283, 
288-89 (1993), aff'd, 17 F.3d. 368 (Fed. Cir. 1994; Sawyer v. 
Derwinski, 1 Vet. App. 130, 133 (1991); see also Routen v. 
West, 142 F.3d. 1434 (Fed, Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998).  As a result of the change in the regulation, 
the Board has listed the issue as entitlement to service 
connection for heart disease.


FINDINGS OF FACT

1.  The RO denied entitlement to presumptive provisions of 
Public Laws 97-37 and 100-322 based on POW status of 30 days 
or more in October 1998.  The veteran was notified of this 
decision and did not perfect an appeal.  

2.  Evidence submitted since the RO's previous denial of 
service connection for entitlement to presumptive provisions 
of Public Laws 97-37 and 100-322 based on POW status of 30 
days or more does not bear directly or substantially upon the 
issue at hand and is duplicative or cumulative in nature.

3.  The veteran has been recognized to have been a POW from 
April 9, 1942, to April 28, 1942.  

4.  The veteran currently has atherosclerotic heart disease.  


CONCLUSIONS OF LAW

1.  New and material evidence sufficient to reopen the claim 
of recognized prisoner of war status for more than 30 days so 
as to be entitled to presumptive provisions under 38 U.S.C.A. 
§ 1112 has not been received.  38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 C.F.R. § 3.156 (2001).

2.  Atherosclerotic heart disease is presumed to have been 
incurred in service.  38 U.S.C.A. § 1112 (West 2002); 69 Fed. 
Reg. 60083-60090 (October 7, 2004) (to be codified at 
38 C.F.R. § 3.309(c)).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Prisoner of war status

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations set forth certain notice and 
assistance provisions.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  After 
reviewing the claims folder, the Board finds that the 
appellant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
VA benefits.  Specifically, the discussions in the October 
2000 determination by the RO, the December 2004 statement of 
the case, and letters from the RO dated in January 2001 and 
October 2003 informed the appellant of the information and 
evidence necessary to warrant entitlement to the benefit 
sought and of his and VA's respective duties, and asked him 
to provide evidence in support of his claim.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The Board finds that 
all notices required by VCAA and implementing regulations 
were furnished to the appellant and that no useful purpose 
would be served by delaying appellate review to send out 
additional VCAA notice letters.

In this case, the RO's decision to deny recognition to be 
recognized prisoner of war status so as to be entitled to 
presumptive provisions under 38 U.S.C.A. § 1112 came before 
notification of the veteran's rights under the VCAA.  It is 
arguable that the VCAA notice was not timely.  See Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  The Board finds, 
however, that any defect with respect to the timing of the 
VCAA notice in this case was harmless error for the reasons 
specified below.  After the rating action on appeal was 
promulgated, the RO did provide notice to the claimant 
simultaneously with its decision.  The veteran submitted 
evidence after receiving notification of his rights under the 
VCAA.  This evidence was considered by the RO in the December 
2004 SOC.  There is no indication that the disposition of the 
claim would have been different had the veteran received pre-
adjudicatory notice.  

Under these circumstances, the Board finds that all 
notification and development action needed to render a fair 
decision on this claim have been accomplished and that 
adjudication of the claim, without directing or accomplishing 
any additional notification and or development action, poses 
no risk of prejudice to the appellant. See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error). 

Furthermore, the Board finds that there has been compliance 
with the assistance provisions set forth in the new law and 
regulation.  The record demonstrates that the available 
pertinent records, in service, private, and VA, have been 
obtained.  An examination is not required in this case, which 
hinges upon verification of the dates of the veteran's POW 
status.  The requirements of 38 C.F.R. § 3.159(c)(4) have 
been met.  Significantly, no additional pertinent evidence 
has been identified by the appellant as relevant to the issue 
on appeal.  Under the circumstances of this particular case, 
no further action is necessary to assist the appellant.


New and material evidence

The Board notes that new regulations have been placed into 
effect with respect to determinations as to whether new and 
material evidence has been submitted to reopen a claim for 
service connection.  These regulations apply to claims filed 
subsequent to August 29, 2001.  As this claim was received 
prior to this time, it is governed by the laws and 
regulations addressed below.

When a claim to reopen is presented under section 5108, the 
Secretary must first determine whether the evidence presented 
or secured since the last final disallowance of the claim is 
new and material.  See 38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
If new and material evidence is presented or secured with 
respect to a claim that has been denied, the claim will be 
reopened, and the claim decided upon the merits.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a).

"New and material evidence" means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).  

The veteran has indicated that his claim for VA benefits 
should be adjudicated as though he was a former POW as 
defined by 38 C.F.R. § 3.309; 38 U.S.C.A. § 1112(b) on the 
basis that he was a POW for more than 30 days.

With regard to Philippine service, service department 
certifications document various forms of service.  38 C.F.R. 
§§ 3.8, 3.9.  The Court has held that a service department 
determination as to an individual's service shall be binding 
on the VA unless a reasonable basis exists for questioning 
it.  Manibog v. Brown, 8 Vet. App. 465 (1996); Young v. 
Brown, 4 Vet. App. 106 (1993); Duro v. Derwinski, 2 Vet. App. 
530 (1992).  Regulations also provide that the VA shall 
accept the findings of the appropriate service department 
that a person was a prisoner of war during a period of war 
unless a reasonable basis exists for questioning it.  
38 C.F.R. § 3.1(y).

In September 1997, the veteran filed an application for 
compensation and pension at which time he stated that he had 
been a prisoner of war from April 9, 1942 until he was able 
to escape two months later, though he could not remember the 
exact date.  

In his Affidavit for Philippine Army Personnel dated in 
November 1945, the veteran reported that he had been held as 
a POW from April 9, to April 28, 1942, when he escaped.

In support of his claim, the veteran submitted an April 1997 
affidavit from R. N. and P. T., which indicated that the 
veteran was a POW from April 9, 1942, but that he was not 
there when they were released in September 1942.  They noted 
that they were both POWs with the veteran, but after two 
months he was no longer present for roll call.  They stated 
that they later learned that he had escaped.  

On a document entitled "Veteran's Information Sheet", the 
veteran indicated that he was captured as POW on April 9, 
1942, and released on September 28, 1942.  He said that he 
escaped after being a POW for more than two months.

In a document entitled "General Headquarters Armed Forces of 
the Philippines", it was noted that the veteran had service 
as Pfc. from December 8, 1941, to April 28, 1942, and that he 
had NCS from April 29, 1942, to November 21, 1945.  

In a September 1997 affidavit, P. T. and P. B., indicated 
that the veteran had been a POW with them and that he had 
been sickly during his captivity.  

In a POW questionnaire, dated in January 1998, the veteran 
indicated that he had been a POW for a period of more than 
two months.  He stated that he was captured on April 9, 1942, 
and subsequently escaped to the mountains.  

In January 1998, the United States Army Reserve Components 
Personnel and Administration Center (Center) certified that 
the veteran had the following USAFFE service:  September 13, 
1941, to December 7, 1941, prewar service; December 8, 1941, 
to April 8, 1942, beleaguered; April 9, 1942, to August 15, 
1945, no casualty status; August 15,1945, Status under MPA 
terminated; August 16, 1945, to November 21, 1945, absent 
without leave; and November 22, 1945, to December 1, 1945, 
regular PA service.  It was noted that POW status was not 
supported.  

In a May 1998 administrative decision, the RO found that the 
veteran was not entitled to the presumptive provisions of 
Public Laws 97-37 and 100-322 having been interned or 
detained for less than 30 days.  

The RO noted the findings of the service department and 
observed that the service department certification did not 
indicate any POW status for the veteran.  The RO further 
observed that on a processing affidavit executed in November 
1945, the veteran indicated that he was with K. Co. 3rd Bn. 
11th Inf. from August 28, 1941, to April 8, 1942; he 
surrendered on April 9, 1942, and escaped on April 28, 1942; 
was a civilian (sick) from April 29, 1942, to November 21, 
1945; and reported for duty on November 22, 1945.  

The RO also observed that in his original claim for benefits, 
the veteran claimed he was a POW from April to June 1942 
(more than two months).  It was also noted that on a VA Form 
21-4138, dated August 1997, that the veteran stated that he 
and his comrades were captured and imprisoned by the Japanese 
on April 9, 1942, until he was able to escape after two 
months, the exact date he could not recall.

The RO also observed that affiants R.N. and P.T. attested 
that they were captured with the veteran on April 9, 1942, 
but that the veteran was not there when they were released in 
September 1942.  The RO noted that it had been certified that 
R.N. and P.T. had been POWs from April 1942 to September 
1942.  

The RO found that the record supported a conclusion that the 
veteran was a POW from April 9, 1942, to April 28, 1942.  
This determination was based upon the chronological account 
of the veteran's military service that was narrated in his 
processing affidavit prepared shortly before his discharge 
from service and was supportable by events known at the time.  
The veteran's claimed status of POW beyond this time was not 
supported by the record.  The RO noted that the veteran 
himself declared he was a civilian and that he lived with 
others who were civilians before proceeding home during the 
same time that he now claimed he was a POW.  The RO found 
that the summary of the veteran's activities during the war 
was inconsistent with his present allegations made more than 
a half century after the war.  

In an October 1998 rating determination, the RO found that 
the veteran had not been a POW for more than 30 days.  The 
veteran was notified of this decision and of his appellate 
rights by letter dated October 26, 1998.

In his July 1999 notice of disagreement, the veteran again 
indicated that he had been a POW for more than two months 
after his capture in April 1942.  The RO issued a Statement 
of the Case (SOC) addressing this issue on August 23, 1999.  
The veteran submitted a substantive appeal on December 14, 
1999.  The RO informed him by letter dated January 4, 2000, 
that his substantive appeal was not timely.  See 38 C.F.R. 
§ 20.302.  He perfected an appeal as to the issue of the 
timeliness of his substantive appeal; however, he withdrew 
this claim in a statement dated July 25, 2000.  See 38 C.F.R. 
§ 20.204.  Accordingly, the October 1998 rating decision is 
final.  38 U.S.C.A. § 7105(b)(1), (d)(3) (West 2002); 
38 C.F.R. §§ 20.200, 20.302(b), 20.1103 (2004).

In July 2000, the veteran requested that his claim be 
reopened.  In support of his claim, he submitted a duplicate 
copy of the April 1997 affidavit from R.N. and 
P.T. and a copy of his Affidavit for Philippine Army 
Personnel dated in November 1945.

In an August 2000 affidavit, B.L. indicated that he and the 
veteran were at Camp Tarlac.  He stated that he arrived on 
April 12, 1942, and that he noticed after a few months stay 
that the veteran was no longer there.  A document showing 
that B.L. was a POW from April 10, 1942, to January 25, 1943, 
was included.

In an October 2000 file memorandum, it was noted that the 
veteran had not submitted new and material evidence to 
warrant the reopening of his claim. 

In a February 2001 affidavit, P.T. indicated that he and the 
veteran were POWs beginning on April 9, 1942, and that the 
veteran was no longer at the Camp Tarlac sometime after two 
months had passed.  

In a February 2001 affidavit, received in October 2001, J. M. 
indicated that he and the veteran were POWs at Camp Tarlac, 
with his own internment beginning on April 13,1942, and 
lasting until September 1942.  He stated that he knew the 
veteran and remembered him being there for over two months 
before he disappeared.  A document showing that J.M. was a 
POW from April 13, 1942, to January 20, 1943, was included.

In a July 2003 affidavit, A.S. and A.B. stated that sometime 
in August 1942 the veteran arrived in their barrio allegedly 
from the POW camp.

New and material evidence has not been submitted to reopen 
the veteran's claim that he was a POW for more than 30 days.  
The duplicate documents that were submitted in support of the 
veteran's claim and were available at the time of the 
previous denial are not new.  The veteran's reports that he 
was a POW for more than two months were known at the time of 
the previous denial and are essentially cumulative.  While 
the October 2000 affidavit from B.L. and the February 2001 
affidavits from J.M. and P.T. were not previously of record, 
they are essentially cumulative of information that was known 
at the time of the previous denial.  Moreover, none of  the 
affidavits, including the one from A.S. and A.B., indicate 
when the veteran actually escaped captivity.  Although the 
affidavit from A.S. and A.B. states that the veteran arrived 
in the barrio in August 1942, they stated that he arrived 
"allegedly" from the POW camp.  Accordingly, none of the 
evidence, even if new, is material.

In the absence of new and material evidence to reopen the 
claim of service connection, the petition to reopen must be 
denied.


Heart Disease

The duty to notify and assist has been met to the extent 
necessary to grant this claim.  38 U.S.C.A. §§ 5103, 5103A 
(West 2002); 38 C.F.R. § 3.159 (2004).  Thus, there is no 
prejudice to the veteran in deciding his claim at this time.  
See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In October 2004, 38 C.F.R. § 3.309 relating to presumptive 
diseases concerning POWs was amended as follows:  

Diseases specific as to former prisoners of war. 

(1) If a veteran is a former prisoner of war, the following 
diseases shall be service-connected if manifested to a degree 
of disability of 10 percent or more at any time after 
discharge or release from active military, naval, or air 
service even though there is no record of such disease during 
service, provided the rebuttable presumptions of 3.307 are 
also satisfied: psychosis; any of the anxiety states; 
dysthymic disorder (or depressive neurosis); organic 
residuals of frostbite, if it is determined that the veteran 
was interned in climatic conditions consistent with the 
incurrence of frostbite; post-traumatic osteoarthritis; 
atherosclerotic heart disease or hypertensive vascular 
disease (including hypertensive heart disease) and their 
complications (including myocardial infarction, congestive 
heart failure, arrhythmia); stroke and its complications.

(2) If the veteran; (i) Is a former prisoner of war and: (ii) 
Was interned or detained for not less than 30 days, the 
following diseases shall be service-connected if manifested 
to a degree of 10 percent or more at any time after discharge 
or release from active military, naval, or air service even 
though there is no record of such disease during service, 
provided the rebuttable presumption provisions of Sec. 3.307 
are also satisfied: avitaminosis; beriberi (including 
beriberi heart disease); chronic dysentery; helminthiasis; 
malnutrition (including optic atrophy associated with 
malnutrition); pellagra; any other nutritional deficiency; 
irritable bowel syndrome; peptic ulcer disease; peripheral 
neuropathy except where related directly to infectious 
causes; cirrhosis of the liver.

69 Fed. Reg. 60083-60090 (October 7, 2004) (to be codified at 
38 C.F.R. § 3.309(c)).

As noted above, the veteran has been recognized as having 
been a POW from April 9, 1942, to April 28, 1942.  At the 
time of his September 1998 VA POW protocol examination, he 
was diagnosed as having hypertensive atherosclerotic heart 
disease.  Based upon the new regulations, which make no 
reference to the period of time a prisoner must be interned 
or detained as it relates to atherosclerotic heart disease, 
service connection is warranted for atherosclerotic heart 
disease.  


ORDER

The petition to reopen the claim for recognized prisoner of 
war status so as to be entitled to presumptive provisions 
under 38 U.S.C.A. § 1112 as having been a POW for 30 days or 
more is denied.  

Service connection for heart disease is granted.  



	                        
____________________________________________
	P.M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


